DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 9, 10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al (US 20130187032).
Regarding claims 1 and 16, Kawabata et al teach a safety laser scanner and method for detecting objects in a monitored zone, the safety laser scanner comprising: a light transmitter (LD) for transmitting a light beam into the monitored zone; a light receiver (22) for generating a received signal from the light beam remitted by the objects; a rotatable deflection unit (14) for a periodic deflection of the light beam to scan the monitored zone in the course of the movement; an internal reference target (72) that reflects the transmitted light beam within the safety laser scanner to the light receiver to generate a reference signal; and a control and evaluation unit (control device) that detects objects with reference to the received signal, checks the operability of the safety laser scanner with reference to the reference signal, and changes the sensitivity (Fig. 54) of the detection in dependence on the reference signal.
Regarding claim 2, Kawabata et al teach (Fig. 54) the control and evaluation unit regulates the sensitivity to a desired sensitivity with the aid of the reference signal.
Regarding claim 4, Kawabata et al teach (Fig. 54 and related text) the control and evaluation unit changes the sensitivity of the detection via the transmission power of the light transmitter.
Regarding claim 6, Kawabata et al teach the control and evaluation unit changes the sensitivity of the detection via a lowering of a detection threshold ([0106]) at which the received signal for detecting objects is evaluated.
Regarding claim 7, Kawabata et al teach ([0105] and associated formula) the control and evaluation unit only increases the sensitivity of the detection with respect to a starting value.
Claim 8, being an apparatus claim, is rejected because it directs toward method of operation and lacks structural distinction in which it depends upon.
Regarding claim 9, Kawabata et al teach (at least [0097]) safety laser scanner in accordance with claim 1, that is configured as a distance measurement device in that the control and evaluation unit determines the time of flight between the transmission and the reception of the light beam and determines a distance of an object from it.
Regarding claim 10, Kawabata et al teach an angle measurement unit is provided for detecting the angular position of the deflection unit.
Regarding claim 14, Kawabata et al teach ([0005]) the safety laser scanner in accordance with claim 1, which has a safety output, wherein the control and evaluation unit determines whether an object is located in a protected field within the monitored zone and thereupon to output a safety relevant shutdown signal (outputs to the danger source) via the safety output.
Regarding claim 15, Kawabata et al teach ([0005] and figures 1-51) the control and evaluation unit outputs a safety relevant shutdown signal over the safety output if the check of the operability does not produce any error-free function.
Allowable Subject Matter
Claims 3, 5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art of record does not teach the control and evaluation unit regulates the sensitivity in cycles that are at least ten times as long as the cycles in which the operability is checked with reference to the reference signal.
Regarding claim 5, prior art of record does not teach the control and evaluation unit changes the sensitivity of the detection via an amplification of the light receiver and/or of an amplifier connected downstream of the light receiver.
Regarding claim 11, prior art of record does not teach the control and evaluation unit measures the distance from the internal reference target on the check of the operability.
Regarding claim 12, prior art of record does not teach the control and evaluation unit determines the time of flight between the transmission and the reception of the light beam and determines a distance of an object from it; and wherein an angle measurement unit is provided for detecting the angular position of the deflection unit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK